Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION (Correction)
This office action is in response to application 16/569,307 and QPIDS filed on 10/30/2021.  Claims 1-23 remain pending in the application.
Examiner’s Amendment
 
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Howard Zaretsky on 10/04/2021.
The application has been amended as follows: 
Claim 23, line 1, delete “apparatus” and insert --method--.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1-23 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest an input aligner apparatus for use in an artificial neural network, comprising: a plurality of multibit registers arranged in linear fashion to function as a shift register; a first circuit operative to load said plurality of multibit registers in parallel and/or serially with data from a memory; a plurality of multiplexer circuits coupled to said multibit registers, said plurality of multiplexer circuits configured to: shift contents of said plurality of multibit registers in accordance with a stride value whereby zero or more multibit registers are skipped; cycle contents of said plurality of multibit registers in accordance with a stride value whereby zero or more multibit registers are skipped; and a distribution circuit operative to output the contents of said plurality of multibit registers to appropriate processing elements in parallel simultaneously, said contents effectively re-used multiple times thereby avoiding multiple data reads from memory and reducing required memory bandwidth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851